DETAILED ACTION
This is a first Office action on the merits to the application filed 01/04/2021. Claims 1-16 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-16 are rejected under 35 U.S.C 103 as being unpatentable over Nguyen et al. (US20140341141), hereinafter “Nguyen”, in view of Hashemi (US20160142989), hereinafter “Hashemi”, in further view of Rico Alvarino et al. (US20170064685), hereinafter “Rico Alvarino”.

Regarding claims 1, 8 and 15, Nguyen teaches:
 A method receiving, by a terminal (Fig. 5, MTC device 100 [0096]), a physical downlink shared channel (PDSCH) ([0119]: MTC device receives the associated mPDSCH) in a wireless communication system supporting machine type communication (MTC) (Abstract; Fig. 5: system consisting of MTC terminal 100, RAN 300, [0096]), the method comprising: 
receiving, from a base station (Fig. 5, RAN 300 [0096]), a synchronization signal ([0097]: MTC device 100 perform cell search and MIB reception; [0103]: RAN 300 transmits MTC control channels; [0104-0121], Fig. 7A: Cell Search/synchronization procedure. [0105]: Step 1 - Basic cell search: MTC device 100 initiates communication with RAN 300 for acquisition of frequency and symbol synchronization information [0107]) …
receiving, from the base station a physical broadcast channel (PBCH) (Fig. 7A, Step 2 - Cell System information acquisition: MTC device 100 performs BCH reception and decoding to determine cell system information (MIB) [0110-0111]);
receiving, from the base station based on the synchronization signal and the PBCH, an MTC physical downlink control channel (MPDCCH) scheduling the PDSCH ([0115- 0117]: For mPDSCH reception, the MTC device 100 decodes MTC system information, followed by [0116] Step 5: MTC performs reception of MTC download control channel (mPDCCH) [0117] and downlink control information (mDCI), to be decoded for mPDSCH scheduling); and
receiving, from the base station, the PDSCH in the narrowband ([0119]: MTC device receives the associated mPDSCH) …
Nguyen does not disclose the specifics of the synchronization signal used in the cell search/synchronization process:
including a primary synchronization signal and a secondary synchronization signal;
However, Hashemi, in the same field of endeavor, teaches the multiple synchronization signals and the detection sequence:
including a primary synchronization signal and a secondary synchronization signal (Fig. 2, [0009-0011]: Hashemi teaches the initial cell search procedure, starting with the UE detects the primary synchronization signal (PSS), followed by detecting secondary synchronization signal (SSS) to acquire the physical cell ID and achieve radio frame synchronization. [0011]: After synchronizing with the PSS and SSS, the UE may receive and decode cell system information, which may contain cell configuration parameters such as PBCH.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Hashemi into the method of Nguyen in order to provide particular detail and sequence of steps for methodical cell search procedure to identify a preferable cell and perform time and frequency synchronization to the network in the downlink (Hashemi [0003]).

Nguyen and Hashemi do not teach the transmission of the subcarrier:
wherein a specific subcarrier of a plurality of subcarriers included in the narrowband is punctured or rate-matched.  
However, Rico Alvarino, in the same field of providing downlink and synchronization techniques for narrowband wireless communication, teaches:
wherein a specific subcarrier of a plurality of subcarriers included in the narrowband is (Fig. 13, [0120]: Block 130 the base station identifies a DC subcarrier for narrowband transmission. The base station 105-e, at block 1310, modify other subcarriers (e.g. by rate matching or power boosting). Similarly, the UE 115-e, at block 1330, modify processing of other subcarriers. Base station transmits narrowband signal to UE, block 1320, and UE receives narrowband transmission 1320, and decodes the receive signal at block 1335.  Other subcarriers would include any one subcarrier, or a specific subcarrier, of a plurality of subcarriers, configured around the DC subcarrier.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Rico Alvarino into the method of Nguyen in view of Hashemi in order integrate cell synchronization using narrowband transmission with subcarriers in a non-narrowband (or wideband) network.   The motivation is that applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.
(Examiner’s note: the above crossed out limitation is optional and is not selected in this office action. The non-selected limitation in the corresponding dependent claims (claims 5 and 12) will be moot.)

Particularly for claims 8 and 15, Nguyen teaches:
at least one transceiver for transmitting and receiving a radio signal (Fig. 5, RAN 300: RF unit 310, 315; MTC UE: RF unit 110; see also Fig. 2); and
at least one processor for controlling the at least one transceiver (Fig. 5, RAN 300: Baseband processing unit 330, 335; MTC UE: baseband processor 130)

Regarding claims 2 and 9, Nguyen does not teach:
the specific subcarrier is determined according to a position of a direct current subcarrier (DC subcarrier) of the narrowband
However, Hashemi, in the same field of endeavor, teaches the multiple synchronization signals and the detection sequence:
the specific subcarrier is determined according to a position of a direct current subcarrier (DC subcarrier) of the narrowband (Hashemi, [0014-0016]: the radio subframe comprises of subcarriers centered around a DC subcarrier, as the DC subcarrier provides the reference frequency. The plurality of subcarriers comprises of subcarriers adjacent to and above the DC subcarrier. See Fig. 4: DC subcarrier 402 is axial in frequency to subcarriers 404 above and below the DC subcarrier [0042 -0045]; in other words, the DC subcarrier is a reference point, with the frequency locations of all subcarriers (pairs in particular) configured to mirror each other around the DC subcarrier reference point [0064], including any one or specific subcarrier of a plurality of subcarriers.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Hashemi into the method of Nguyen in order to properly identify subcarriers as referenced to a transmitted DC carrier for easier identification and quicker synchronization, versus absent the DC subcarrier.

Regarding claims 3 and 10, Nguyen does not teach:
the specific subcarrier is a subcarrier having a last index among the plurality of subcarriers.  
However, Hashemi, in the same field of endeavor, teaches the multiple synchronization signals and the detection sequence:
the specific subcarrier is a subcarrier having a last index among the plurality of subcarriers. (Hashemi, Figs. 4, 6-10 [0042-0045, 0047-0065]: Hashemi discloses in several embodiments that PSS/SSS pairs may be mirrored around the DC subcarrier, for 3, 5, 10 and 15 MHz FDD narrowband systems. Subframes assigned adjacent to or below the DC subcarrier are numbered/indexed as mapped to radio subframes (e.g. RB=0, RB=15 Fig. 6.) and can be designated first or last index according to position in reference to DC subcarrier.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Hashemi into the method of Nguyen in order to properly identify subcarriers as referenced to a transmitted DC carrier for easier identification and quicker synchronization, versus absent the DC subcarrier.

Regarding claims 4 and 11, Nguyen does not teach:
the specific subcarrier is a subcarrier having a first index among the plurality of subcarriers.  
However, Hashemi, in the same field of endeavor, teaches the multiple synchronization signals and the detection sequence:
the specific subcarrier is a subcarrier having a first index among the plurality of subcarriers.
(Hashemi, Figs. 4, 6-10 [0042-0045, 0047-0065]: Hashemi discloses in several embodiments that PSS/SSS pairs may be mirrored around the DC subcarrier, for 3, 5, 10 and 15 MHz FDD narrowband systems. Subframes assigned adjacent to or below the DC subcarrier are numbered/indexed as mapped to radio subframes (e.g. RB=0, RB=15 Fig. 6.) and can be designated first or last index according to position in reference to DC subcarrier.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Hashemi into the method of Nguyen in order to properly identify subcarriers as referenced to a transmitted DC carrier for easier identification and quicker synchronization, versus absent the DC subcarrier.

Regarding claims 5 and 12, Nguyen teaches its/their respective base claim(s):
the specific subcarrier is punctured, coded bit generation and resource element mapping for the channel are performed for all of the plurality of subcarriers.   (Nguyen, see comments on claim 1: the recited limitation “punctured” is not selected in the claim 1, 8 or 15, and therefore is moot)

Regarding claims 6 and 13, Nguyen and Hashemi do not teach:
when the specific subcarrier is rate-matched, coded bit generation and resource element mapping for the channel are performed for subcarriers except for the specific subcarrier in the plurality of subcarriers.
However, Rico Alvarino, in a similar field of endeavor, discloses modifying subcarriers for narrowband synchronization procedure:
when the specific subcarrier is rate-matched, coded bit generation and resource element mapping for the channel are performed for subcarriers except for the specific subcarrier in the plurality of subcarriers. (Rico Alvarino Fig. 13 [0120]: The base station 105-e may at block 1310, modify other subcarriers (e.g. by rate matching or power boosting), as disclosed in Fig. 1-9. The UE 115-e may at block 1330, modify processing of other subcarriers.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Rico Alvarino into the method of Nguyen and in further view of Hashemi in order to correctly rate match (when using less bandwidth, i.e. not occupy all 6 RBs or may be some BW margin) instead of puncturing the synchronization signals and preform synchronization processing based on the determination. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability. 
 
Regarding claims 7 and 14, Nguyen does not teach:
the narrowband is configured with 73 subcarriers comprising the DC subcarrier.
However, Hashemi, in the same field of endeavor of narrowband synchronization, teaches:
the narrowband is configured with 73 subcarriers comprising the DC subcarrier. (Hashemi Fig. 1, [0006-0008]: Hashemi discloses that the central 72 subcarriers (6 RBs) are mapped for PSS and SSS. [0008]: The synchronization sequence uses 62 subcarriers in total (with 31 subcarriers mapped on each side of the DC subcarrier) extended with 5 zeros at the edge and mapped to the center 73 subcarriers (72 subcarriers plus the DC subcarrier equals 73 subcarriers). Noted that the DC subcarrier is not used for transmitting signals.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Hashemi into the method of Nguyen in order to provide clarity to the narrowband synchronization procedure by applying the well-known standard to a system, providing the system with significantly improved industrial applicability.

Regarding claim 16, Nguyen does not teach:
the narrowband includes six consecutive physical resource blocks in a frequency domain.
However, Hashemi, in the same field of endeavor of narrowband synchronization, teaches:
the narrowband includes six consecutive physical resource blocks in a frequency domain. (Hashemi Fig. 1, [0006-0008]: Hashemi discloses that PSS and SSS, transmitted for narrowband synchronization, are both mapped to the central 6 resource blocks (RBs) (using the central 72 subcarriers) in the last symbol of time slots 0 and 10 within the radio frame. SSS is transmitted after PSS (Fig.1), as per 3GPP specification.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Hashemi into the method of Nguyen in order to provide clarity to the narrowband synchronization procedure by applying the well-known standard to a system, providing the system with significantly improved industrial applicability.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
3GPP TS 36.211, version 11.2.0 for performing a cell search procedure, such as the cell search procedure described in Section 4.1 of 3GPP TS 36.213, version 12.1.0.
US 20180035416 to Yi discloses rate matching or puncturing may be used for reference signal mapping or control/data mapping, and for null DC carrier may not be used for center frequency handling, and may be punctured or rate matched.
US-20180124726-A1 to Zhang discloses modifying (puncture or rate match) around a DC subcarrier based on the synchronization signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./               Examiner, Art Unit 2461                                                                                                                                                                                         /HUY D VU/Supervisory Patent Examiner, Art Unit 2461